Case 1:20-ap-01065-VK      Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13       Desc
                           Main Document     Page 1 of 34


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net
  2   BURGEE & ABRAMOFF, P.C.
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364
      T: (818) 264-7575
  4   F: (818)264-7576
  5   Attorneys for Defendants/Cross-Complainants
      RUVIN FEYGENBERG, MICHAEL
  6   LEIZEROVITZ and SENSIBLE CONSULTING
      AND MANAGEM ENT, INC.
  7
  8                         UNITED STATES BANKRUPTCY COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10                           SAN FERNANDO VALLEY DIVISION
 11   In re:                                 )       Case No. 1:20-bk-11006-VK
                                             )
 12   Lev Investments, LLC,                  )       Chapter 11
                                             )
 13                       Debtor.            )       Adversarial No. 1:20-ap-01065-VK
      _________________________________ )
 14                                          )       MEMORANDUM IN SUPPORT OF
      Lev Investments, LLC,                  )       REQUEST FOR CLERK ENTRY OF
 15                                          )       DEFAULT OF CROSS-DEFENDANTS
                          Plaintiff,         )       REAL PROPERTY TRUSTEE, INC.
 16                                          )       AND MIKE KEMEL; DECLARATION
             vs.                             )       OF JOHN G. BURGEE
 17                                          )
      Ruvin Feygenberg, Michael Leizerovitz, )
 18   Sensible Consulting and Management, )
      Inc., Ming Zhu, LLC and Does 1         )       Status Conference: August 12, 2020
 19   Through 100;                           )       Time: 1:30 p.m.
                                             )       Courtroom: 301
 20                       Defendants.        )                    21041 Burbank Blvd.
      _________________________________ )                         Woodland Hills, CA 91367
 21                                          )
      AND CROSS-COMPLAINT.                   )
 22   _________________________________ )
 23            TO: THE ABOVE-ENTITLED COURT:
 24            Cross-Complainant MICHAEL LEIZEROVITZ hereby requests that the Clerk of
 25   the above-entitled Court enter default against Cross-Defendants REAL PROPERTY
 26   TRUSTEE, INC. and MIKE KEMEL on the ground that said Cross-Cefendants failed to
 27   appear or otherwise respond to the Cross-Complaint within the time prescribed by FRBP
 28   9027(g) on the following grounds:

                                                 1
Case 1:20-ap-01065-VK      Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13             Desc
                           Main Document     Page 2 of 34


  1          On May 8, 2020 (which was prior to removal of this action to this Court), REAL
  2   PROPERTY TRUSTEE, INC. and MIKE KEMEL jointly filed a Declarations of Non-
  3   Monetary Status as permitted by the California Code of Civil Procedure Section 2429l.
  4   Cross-Complainant timely objected to the Declaration of Non-Monetary Status and on
  5   May 22, 2020, the Los Angeles Superior Court ordered REAL PROPERTY TRUSTEE,
  6   INC. and MIKE KEMEL to respond to the Cross-Complaint by June 18, 2020.1 No
  7   responsive pleading was filed by REAL PROPERTY TRUSTEE, INC. or MIKE KEMEL
  8   in the Superior Court prior to the removal of this action to this Court on June 26, 2020.
  9          FRBP 9027(g) provides, in part:
 10          In a removed action in which the defendant has not answered, the defendant
 11          shall answer or present the other defenses or objections available under the
 12          rules of Part VII within 21 days following the receipt through service or
 13          otherwise of a copy of the initial pleading setting forth the claim for relief
 14          on which the action or proceeding is based, or within 21 days following the
 15          service of summons on such initial pleading, or within seven days following
 16          the filing of the notice of removal, whichever period is longest.
 17          Pursuant to FRBP 9027(g), REAL PROPERTY TRUSTEE, INC. and MIKE
 18   KEMEL were required to file a response to the Cross-Complaint within 21 days of
 19   service or 7 days from the date of removal of the action, whichever date is later. REAL
 20   PROPERTY TRUSTEE, INC. and MIKE KEMEL had both appeared in the State Court
 21   far more than 21 days prior to date the case was removed.2 As such, their response to the
 22
             1
              Although REAL PROPERTY TRUSTEE, INC. and MIKE KEMEL filed an
 23
      “automatic extension” of the time to respond to the Cross-Complaint pursuant to
 24   California Code of Civil Procedure Section 430.41, upon removal, the time to respond is
      governed by the Federal Rules of Bankruptcy Procedure and the time extension provided
 25   by the California Code of Civil Procedure is no longer controlling. E.g., Willy v. Coastal
      Corp., 503 US 131, 134-135, 112 S.Ct. 1076 (1992).
 26
 27          2
             Based upon their general appearance in this action prior to removal, there is no
 28   question of service on these parties. “A general appearance by a party is equivalent to
      personal service of summons on such party.” CCP 410.50.
                                                  2
Case 1:20-ap-01065-VK       Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13       Desc
                            Main Document     Page 3 of 34


  1   Cross-Complaint was due 7 days after the date of removal. It has been more than seven
  2   days since June 26, 2020, the date of removal, and no response to the Cross-Complainant
  3   has been filed by either REAL PROPERTY TRUSTEE, INC. and M IKE KEM EL.
  4   Pursuant to FRBP 7055 and FRCP 55, the Clerk is therefore requested to enter the default
  5   of both of these parties.
  6
  7   DATED: July 17, 2020.                   BURGEE & ABRAMOFF P.C.
  8
  9                                           By:       /s/ John G. Burgee
                                                    JOHN G. BURGEE
 10                                           Attorneys for Defendants Ruvin Feygenberg,
                                              Michael Leizerovitz, and Sensible Consulting
 11                                           and Management, Inc.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 3
Case 1:20-ap-01065-VK      Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                           Main Document     Page 4 of 34


  1                          DECLARATION OF JOHN G. BURGEE
  2          I, JOHN G. BURGEE declare:
  3          1.     I am an attorney at law duly qualified before this Court and am a principal
  4   of the law firm Burgee & Abramoff Professional Corporation, attorneys of record for
  5   Cross-Complainant Michael Leizerovitz. I have personal knowledge of the facts stated
  6   herein and if called upon to testify, I can and will competently testify thereto.
  7          2.     Real Property Trustee, Inc. and M ike Kemel are both Cross-Defendants in
  8   this adversary action with respect to causes of action asserted by Michael Leizerovitz in
  9   the Cross-Complaint, a true and correct copy of which is attached hereto as Exhibit 1.
 10          3.     On May 8, 2020 (prior to removal), Real Property Trustee, Inc. and Mike
 11   Kemel jointly filed a Declaration of Non-Monetary Status as permitted by the California
 12   Code of Civil Procedure Section 2429l. A true and correct copy of this document is
 13   attached hereto as Exhibit 2. I timely objected to the Declaration of Non-Monetary Status
 14   and on May 22, 2020, the Los Angeles Superior Court ordered Real Property Trustee, Inc.
 15   and Mike Kemel to respond to the Cross-Complaint by June 18, 2020. A true and correct
 16   copy of this Minute Order is attached hereto as Exhibit 3. No responsive pleading was
 17   filed by Real Property Trustee, Inc. and Mike Kemel in the Superior Court prior to the
 18   removal of this action to this Court on June 26, 2020.
 19          4.     Although both Real Property Trustee, Inc. and Mike Kemel have filed a
 20   general appearance in this action prior to removal through the Declaration of Non-
 21   Monetary Interest (which was rejected by the Superior Court), neither of them have yet to
 22   file a responsive pleading to the Cross-Complaint.
 23          I declare under penalty of perjury under the laws of the United States of America
 24   that the foregoing is true and correct. Executed on July 17, 2020, at Woodland Hills,
 25   California.
 26                                                      /s / John G. Burgee
                                                         JOHN G. BURGEE
 27
 28

                                                    4
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document     Page 5 of 34


  1
  2
  3                                    EXHIBIT 1
  4
                                  CROSS-COMPLAINT
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            5
Electronically FILED by Superior Court of California, County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan,Deputy Clerk
                    Case 1:20-ap-01065-VK                        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13
                                                                          19VECV00878                                                                          Desc
                                                                 Main Document      Page 6 of 34
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document     Page 7 of 34
                    Case 1:20-ap-01065-VK                        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                                               Desc
                                                                 Main Document     Page 8 of 34
Electronically FILED by Superior Court of California, County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan,Deputy Clerk




                    1      JOHN G. BURGEE, ESQ. (State Bar No. 132129)
                           BURGEE & ABRAMOFF, P.C.
                    2      20501 Ventura Boulevard, Suite 262
                           Woodland Hills, California 91364
                    3      Tel: (818) 264-7575
                           Fax: (818) 264-7576
                    4
                           Attorneys for Defendants RUVIN FEYGENBERG,
                    5      MICHAEL LEIZEROVITZ and SENSIBLE
                           CONSULTING AND MANAGEMENT, INC.
                    6

                    7

                    8                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                                  FOR THE COUNTY OF LOS ANGELES

                  10                                                              NORTHWEST DISTRICT

                  11

                  12       LEV INVESTMENTS, LLC,                  )                                CASE NO. 19VECV00878
                                                                  )
                  13                          Plaintiff,          )                                CROSS-COMPLAINT OF RUVIN
                                                                  )                                FEYGENBERG, MICHAEL LEIZEROVITZ
                  14             v.                               )                                AND SENSIBLE CONSULTING AND
                                                                  )                                MANAGEMENT, INC. FOR DAMAGES AND
                  15       RUVIN FEYGENBERG, et al.,              )                                EQUITABLE RELIEF:
                                                                  )
                  16                          Defendants.         )                                1.   BREACH OF CONTRACT
                           ____________________________________)                                   2.   BREACH OF FIDUCIARY DUTY
                  17                                              )                                3.   CONCEALMENT
                           RUVIN FEYGENBERG, MICHAEL              )                                4.   INDEMNITY
                  18       LEIZEROVITZ, and SENSIBLE              )                                5.   DECLARATORY RELIEF
                           CONSULTING AND MANAGEMENT,             )                                6.   QUIET TITLE
                  19       INC.                                   )                                7.   CANCELLATION OF INSTRUMENTS
                                                                  )                                8.   WRONGFUL FORECLOSURE
                  20                          Cross-Complainants, )                                9.   DECLARATORY AND INJUNCTIVE
                                                                  )                                        RELIEF
                  21             v.                               )
                                                                  )
                  22       LEV INVESTMENTS, LLC, DMITRI           )
                           LIOUDKOVSKI (aka Dmitri Ludkovski), )
                  23       YEVGENIYA LISITSA (aka Y. GINA         )
                           LISITSA), LISITSA LAW, INC., REAL      )
                  24       PROPERTY TRUSTEE, INC., MIKE           )
                           KEMEL, and ROES 1 to 50,               )
                  25                                              )
                                              Cross-Defendants.   )
                  26                                              )

                  27                  Cross-Complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ, and SENSIBLE

                  28       CONSULTING AND MANAGEMENT, INC. allege:
                                                              1
                                                                                     CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                               Main Document     Page 9 of 34

 1                                                 PARTIES

 2          1.      Cross-Complainants RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ are

 3   individuals who reside in the State of California.

 4          2.      Cross-Complainant SENSIBLE CONSULTING AND MANAGEMENT, INC.

 5   (“SENSIBLE”) is, and was at all times material hereto, a corporation organized and existing under

 6   the laws of the State of California.

 7          3.      Cross-Defendants DMITRI LIOUDKOVSKI (also known as Dmitri Ludkovski),

 8   YEVGENIYA LISITSA (also known as Y. GINA LISITSA), and MIKE KEMEL are individuals

 9   who conducts business in Southern California and the County of Los Angeles. Cross-Defendants

10   are informed and believe and thereon allege that LIOUSKOVSKI, LISITSA and KEMEL also

11   maintain residences in the County of Los Angeles, State of California.

12          4.      Cross-Defendant LEV INVESTMENTS, LLC (“LEV”) is, and was at all times

13   material hereto, a limited liability company organized and existing under the laws of the State of

14   California. LIOUDKOVSKI is the sole manager and principal of LEV.

15          5.      Cross-Defendant LISITSA LAW, INC. is and was at times material hereto, a

16   corporation organized and existing under the laws of the State of California, with its principal place

17   of business in Beverly Hills, California. Cross-Complainants are informed and believe and thereon

18   allege that LISITSA is and was a shareholder, director and/or officer of LISITSA LAW, INC., and

19   that LISITSA LAW, INC. is LISITSA’s law corporation. (LISITSA and LISITSA LAW, INC. are

20   collectively referred to herein as the “LISITSA PARTIES.”)

21          6.      Cross-Defendant REAL PROPERTY TRUSTEE, INC. (the “TRUSTEE”) is, and

22   was at all times material hereto, a Delaware corporation doing business in the County of Los

23   Angeles, and it is currently qualified to do business in the State of California. Cross-Complainants

24   are informed and believe and thereon allege that KEMEL is the sole officer, director and principal

25   of RPT.

26          7.      The names and capacities, whether individual, corporate, associate or otherwise, of

27   Cross-Defendants named herein as ROES 1 to 50, inclusive, are unknown to Cross-Complainants,

28   who therefore sue such Cross-Defendants by such fictitious names. Cross-Complainants will amend
                                                    2
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                               Main Document    Page 10 of 34

 1   this Cross-Complaint when the true names and capacities of such Cross-Defendants have been

 2   ascertained. Cross-Complainants further allege that each such Cross-Defendant is responsible in

 3   some manner for the actions alleged herein and further for the damages suffered by Cross-

 4   Complainants.

 5          8.       Cross-Complainants are informed and believe and thereon allege that there exists,

 6   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

 7   Defendants LIOUDKOVSKI, LEV and ROES 1 to 10 (collectively the “LEV PARTIES”), such that

 8   any individuality and separateness between these parties has ceased. Additionally, Cross-

 9   Complainants are informed and believe and thereon allege that LEV and ROES 1 to 5 are

10   undercapitalized, failed to observe corporate formalities, are mere shell entities, and/or are

11   instrumentalities of LIOUDKOVSKI and ROES 6 to 10. Cross-Complainants therefore are

12   informed and believe and thereon allege that the LEV PARTIES are the alter egos of each other and

13   it would be unjust not to hold each of these parties liable for the claims against any of the other

14   parties alleged herein.

15          9.       Cross-Complainants are informed and believe and thereon allege that there exists,

16   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

17   Defendants KEMEL, RPT and ROES 11 to 20 (collectively the “RPT PARTIES”), such that any

18   individuality and separateness between these parties has ceased. Additionally, Cross-Complainants

19   are informed and believe and thereon allege that RPT and ROES 11 to 15 are undercapitalized,

20   failed to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

21   KEMEL and ROES 16 to 20. Cross-Complainants therefore are informed and believe and thereon

22   allege that the RPT PARTIES are the alter egos of each other and it would be unjust not to hold

23   each of these parties liable for the claims against any of the other parties alleged herein.

24                                       GENERAL ALLEGATIONS

25          10.      In or about December 2018, FEYGENBERG and LEIZEROVITZ entered into a

26   business transaction with LEV for LEV’s acquisition of a real property located in Sherman Oaks,

27   California consisting of a single-family dwelling (the “Property”). The parties’ plan was to purchase

28   a defaulted Promissory Note secured by a first position Deed of Trust for the Property which was in
                                                      3
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                               Main Document    Page 11 of 34

 1   the process of being foreclosed, and to complete the non-judicial foreclosure in order for LEV to

 2   obtain title to the Property. FEYGENBERG’s and LEIZEROVITZ’s role in the transaction was

 3   principally to act as lenders who were initially secured by having an interest in the purchased Note

 4   and after foreclosure, were to be secured by a first-position lien against the Property. Pursuant the

 5   principal written agreement among the parties for this venture, which was prepared by LISITSA (the

 6   “CONTRACT”), LEV was supposed to contribute $1,022,500 to the purchase of the Note and Deed

 7   of Trust. The LISITSA PARTIES acted as counsel for all parties to the CONTRACT.

 8          11.     Unbeknownst to FEYGENBERG and LEIZEROVITZ, LIOUDKOVSKI was making

 9   secret deals with others to obtain the funds LEV needed to contribute to the purchase of the Note

10   and Deed of Trust (the “Secret Loans”). LIOUDKOVSKI purported to make these deals on behalf

11   of LEV, FEYGENBERG and LEIZEROVITZ, even though FEYGENBERG and LEIZEROVITZ

12   never gave LIOUDKOVSKI authority to do so and were unaware of the deals he was making.

13   Cross-Complainants are informed and believe and thereon allege that in order to obtain funds from

14   third parties, LIOUDKOVSKI promised them first-position liens on the Property. LIOUDKOVSKI

15   obtained an unknown amount of funds from the third parties in this manner. Cross-Complainants

16   are informed and believe and thereon allege that one of the third parties that provided funds to LEV

17   based upon LIOUDKOVSKI’s promise of a first-position lien against the Property was a relative of

18   LISITSA and that the LISITSA PARTIES were aware of these Secret Loans obtained by

19   LIOUDKOVSKI for LEV.

20          12.     LEV, FEYGENBERG and LEIZEROVITZ acquired the defaulted Promissory Note

21   on or about December 31, 2018. During the next month, the owner of the Property engaged in legal

22   actions in both the Superior Court and the Bankruptcy Court to try to derail the foreclosure.

23   LISITSA represented Lev, FEYGENBERG and LEIZEROVITZ as counsel of record in these legal

24   proceedings . Since they were principally acting as lenders, FEYGENBERG and LEIZEROVITZ

25   never agreed, expected or were told that they would be responsible for any attorneys fees or legal

26   costs incurred in order to proceed with the foreclosure. Nonetheless, they were charged in excess of

27   $24,000 for their share of Defendants’ attorneys fees for these court proceedings. FEYGENBERG

28   and LEIZEROVITZ reluctantly accepted that they were being charged for the LISITSA PARTIES’
                                                  4
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                 Desc
                              Main Document    Page 12 of 34

 1   attorneys fees based upon the understanding and expectation that, as lenders, they would ultimately

 2   be reimbursed for costs and expenses related to their loan when the loan was paid-off.

 3          13.     The foreclosure sale of the Property occurred on January 30, 2019. Although the

 4   Property was sold based upon a credit bid of the amount due on the Promissory Note, the sale did

 5   not proceed as agreed by FEYGENBERG, LEIZEROVITZ and LEV. Despite the agreement that

 6   only LEV would take title to the Property and that FEYGENBERG and LEIZEROVITZ would be

 7   provided with a first-position Deed of Trust as soon as the foreclosure occurred, the Trustee

 8   conducting the foreclosure sale under the direction and supervision of the LEV PARTIES and

 9   LISITSA, issued a Trustee’s Deed naming LEV, FEYGENBERG and LEIZEROVITZ jointly as

10   owners of the Property. Realizing this mistake, LISITSA prepared a Grant Deed to divest

11   FEYGENBERG and LEIZEROVITZ of ownership of the Property and a Deed of Trust to secure

12   FEYGENBERG’s and LEIZEROVITZ’s loan as a lien against the Property. (LEIZEROVITZ

13   assigned his loan to SENSIBLE, his business entity, which became a beneficiary of the Deed of

14   Trust with FEYGENBERG which the Deed of Trust was prepared by LISITSA.) These documents

15   were executed on January 31, 2019, just one day after the Trustee’s sale. However, the LISITSA

16   PARTIES, who had possession of these instruments, acting at the direction and in concert with the

17   LEV Parties, did not record them until March 22, 2019, after many demands from Cross-

18   Complainants for copies of the recorded documents.

19          14.     In early March 2019, before the Grant Deed and Deed of Trust were recorded to try

20   to conform to the parties’ agreement, LEV acting through the LISITSA PARTIES asked Cross-

21   Complainants to provide a pay-off demand for their loan in connection with an escrow for a

22   purported sale of the Property. In connection with that transaction, Cross-Complainants were told

23   that there was a “problem” with the title to the Property. That “problem” turned out to be a

24   judgment lien against FEYGENBERG for an old lawsuit that FEYGENBERG believed had been

25   settled and dismissed. Unbeknownst to FEYGENBERG, the claims against him were not dismissed

26   and a judgment was entered against him for $169,855.38. This “problem” would have never arisen

27   if the foreclosure on the Property had been handled as agreed where FEYGENBERG would never

28   have been named as a title holder of the Property. Based upon this “problem”, LEV, through its
                                                       5
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                              Main Document    Page 13 of 34

 1   agents, has demanded that SENSIBLE, which had become the sole holder of the loan initially made

 2   by FEYGENBERG and LEIZEROVITZ, agree to a payoff of the loan that is reduced by the amount

 3   of the judgment. When SENSIBLE refused to do so, LEV brought this action against Cross-

 4   Complainants seeking compensation not only for the judgment, but also other for other undisclosed

 5   liens against the Property that they supposedly caused. These claims are based in part upon the

 6   execution of a Grant Deed by LEIZEROVITZ and FEYGENBERG to convey the interest that they

 7   improperly had in the Property to LEV.

 8          15.     In October 2019, Cross-Complainants first learned about the Secret Loans when they

 9   received notice of a lawsuit brought by Mariya Ayzenberg. Ms. Ayzenberg alleged that she made a

10   $300,000 loan to LEV and Cross-Defendants, and that her loan was supposed to be secured by a

11   Deed of Trust for the Property. She recorded a Notice of Pendency of Action against the Property

12   clouding title. Prior to this time, Cross-Complainants had no idea that Ms. Ayzenberg had

13   purportedly loaned any money to LEV related to the acquisition of the Property.

14          16.     In December 2019, Cross-Complainants learned about another Secret Loan when

15   they received notice of another lawsuit brought against LEV and them, alleging that they borrowed

16   $119,000 from an undisclosed principal for the acquisition of the Property. (The lawsuit was

17   brought by FR LLC as an assignee of the Secret Loan.) The plaintiff alleged that the loan was

18   supposed to be secured by a first position Deed of Trust for the Property and, according to the court

19   docket, the plaintiff recorded a Notice of Pending Action. Prior to this time, Cross-Complainants

20   was not aware of this purported loan to LEV related to the acquisition of the Property.

21                                      FIRST CAUSE OF ACTION

22             (By All Cross-Complainants for Breach of Contract against the LEV PARTIES)

23          17.     Cross-Complainants incorporate here by reference all of the allegations set forth in

24   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

25          18.     The CONTRACT is a written contract between the parties. (Due to a confidentiality

26   provision in the CONTRACT, Cross-Complainants are not attaching the documents as an exhibit,

27   but have pled the essential relevant terms.) SENSIBLE is a successor-in-interest to the benefits of

28   LEIZEROVITZ and FEYGENBERG under the CONTRACT.
                                           6
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK          Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                                Main Document    Page 14 of 34

 1           19.     Cross-Complainants performed and were ready, willing and able to perform all

 2   obligations required of them pursuant to the CONTRACT except as have been waived, excused or

 3   rendered impossible by Cross-Defendants and their conduct.

 4           20.     Cross-Defendants breached the contract by (a) failing to contribute $1,022,500 of

 5   their own funds (not borrowed funds) to the acquisition of the Property, (b) not causing the

 6   Trustee’s foreclosure sale of the Property to be conducted as agreed where title to the Property was

 7   vested solely in LEV and Cross-Complainants being provided immediately with a first position

 8   Deed of Trust; and ( c) based upon promises made in connection with obtaining the Secret Loans,

 9   potentially giving third parties lien rights in the Property superior to those of Cross-Defendants.

10           21.     Based upon Cross-Defendants’ breach of contract, Cross-Complainants have

11   sustained damages in terms of the judgment against FEYGENBERG that has now become a lien

12   against the Property and the claims, clouds on title, and prospective defense costs and liability with

13   respect to the Secret Loans. Cross-Complainants believes that their damages may exceed $600,000,

14   subject to proof at the time of trial.

15                                       SECOND CAUSE OF ACTION

16                           (By all Cross-Complaints for Breach of Fiduciary Duty

17                 Against the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

18           22.     Cross-Complainants incorporate here by reference all of the allegations set forth in

19   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

20           23.     The LEV PARTIES were Cross-Complainants’ business partners in connection with

21   the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a counsel

22   for Cross-Complainants. Consequently, Cross-Defendants and each of them owed a fiduciary duty

23   of care to Cross-Complainants.

24           24.     Defendants breached their fiduciary duty to Cross-Complainants by, among other

25   things, arranging and obtaining the Secret Loans, failing to disclose the Secret Loans to Cross-

26   Complainants, and conducting the foreclosure sale of the Property so as to convey title, in part, to

27   FEYGENBERG and LEIZEROVITZ.

28   //
                                                        7
                                              CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                              Main Document    Page 15 of 34

 1          25.     As the result of Cross-Defendants' breach of fiduciary duty, Cross-Complainants

 2   have sustained damages which are believed to be in excess of $600,000.

 3          26.     Cross-Defendants' breach of fiduciary duty was committed with fraud and malice as

 4   those terms are defined in Civil Code Section 3294. Cross-Defendants knew that the Secret Loans

 5   were contrary to promises and representations made to Cross-Complainants as well as the

 6   CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 7   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 8   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 9   Cross-Defendants in an amount deemed appropriate by the trier of fact.

10                                     THIRD CAUSE OF ACTION

11                          (By All Cross-Complainants for Concealment Against

12                     the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

13          27.     Cross-Complainants incorporate here by reference all of the allegations set forth in

14   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

15          28.     By The LEV PARTIES were Cross-Complainants’ business partners in connection

16   with the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a

17   counsel for Cross-Complainants. By virtue of these relationships, Cross-Defendants and each of

18   them had a duty to disclose the Secret Loans to Cross-Complainants. However, Cross-Defendants

19   failed to disclose the Secret Loans to Cross-Complainants, purposefully concealing their existence,

20   in order to deceive Cross-Complainants so that they would not know that these loans existed.

21          29.     Based upon Cross-Defendants’ concealment of the Secret Loans, Cross-

22   Complainants were unaware of those Loans and the promises that the LEV PARTIES made to third

23   parties, supposedly on Cross-Complainants’ behalf. Cross-Complainants would not have proceeded

24   with the business transaction with LEV had they known of the Secret Loans.

25          30.     Cross-Complainants have been damaged by Cross-Defendants’ deceit in terms of the

26   claims made by third parties that loaned LEV money pursuant to the Secret Loans which include

27   their placing clouds on title, and prospective defense costs and liability. Cross-Complainants

28   believes that their damages may exceed $300,000, subject to proof at the time of trial.
                                                    8
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13               Desc
                              Main Document    Page 16 of 34

 1          31.    Cross-Defendants' concealment of the Secret Loans was fraudulent and committed

 2   with malice as those terms are defined in Civil Code Section 3294. Cross-Defendants knew that

 3   the Secret Loans were contrary to promises and representations made to Cross-Complainants as well

 4   as the CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 5   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 6   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 7   Cross-Defendants in an amount deemed appropriate by the trier of fact.

 8                                   FOURTH CAUSE OF ACTION

 9                           (By All Cross-Complainants for Indemnity Against

10                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

11          32.    Cross-Complainants incorporate here by reference all of the allegations set forth in

12   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

13          33.    The third parties who made Secret Loans to LEV have brought lawsuits against

14   Cross-Complainants for the breach of such loans. Cross-Complainants have been named as

15   defendants in these actions based upon the unauthorized and fraudulent representations and

16   promises by Cross-Defendants that they were acting on behalf of Cross-Complainants. The claims

17   against Cross-Complainants in these actions are thus wholly based upon the misconduct of Cross-

18   Defendants. Cross-Complainants are therefore entitled to indemnity from Cross-Defendants for any

19   cost and expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement

20   or judgment with respect to those claims that detrimentally impact Cross-Complainants.

21                                     FIFTH CAUSE OF ACTION

22                       (By All Cross-Complainants for Declaratory Relief Against

23                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

24          34.    Cross-Complainants incorporate here by reference all of the allegations set forth in

25   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

26          35.    An actual controversy exists among the parties concerning their respective rights and

27   interests in connection with respect to the satisfaction of the judgment against FEYGENBERG and

28   the responsibility for the Secret Loans. Cross-Complainants contend and Cross-Defendants dispute
                                                      9
                                           CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                               Main Document    Page 17 of 34

 1   that: (a) Cross-Complainants have no responsibility to satisfy the judgment against FEYGENBERG;

 2   (b) SENSIBLE is entitled to payment of all principal, interest and any other fees and charges on the

 3   loan it holds that is secured by the Property without setoff for the judgment against FEYGENBERG;

 4   (c) Cross-Defendants are solely responsible for any and all costs and liabilities arising from the

 5   Secret Loans; and (d) Cross-Complainants are entitled to indemnity from Cross-Defendants for the

 6   claims asserted by the third parties based upon the Secret Loans, including the attorneys fees and

 7   costs incurred by Cross-Complainants in defending any action related thereto. Consequently, a

 8   judicial determination of the rights and interest of the parties with respect to these matters is

 9   necessary and appropriate.

10                                       GENERAL ALLEGATIONS

11     AS TO ADDITIONAL CLAIMS AGAINST CROSS-DEFENDANTS BY LEIZEROVITZ

12          36.     Coachella Vineyard Luxury RV Park, LLC (“RV”) owned a real property in

13   Coachella, California which is vacant land that is being developed as a luxury RV park (the “RV

14   Property”) . The RV Property is legally described as follows:

15          LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
            RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
16          BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE
            COUNTY RECORDER OF SAID COUNTY.
17
            EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS AND
18          OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS
            RESERVED BY CANAL WATER LANDOWNERS, A CALIFORNIA
19          CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE
            201 OF OFFICIAL RECORDS.
20
            EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
21          BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION MAP
            FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE
22          IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

23          APN: 601-620-012-0.

24          37.     Prior to July 2018, LEIZEROVITZ held certain Deeds of Trust securing loans he had

25   made to RV and affiliated entities. Pursuant to an agreement with RV and others, LEIZEROVITZ

26   agreed to release his Deeds of Trust on the RV Property to allow RV to obtain new financing for the

27   development of that property. The new financing including a loan made by LEV on or about July

28   31, 2018, purporting to be in the principal amount of $2,000,000 (the “LEV Loan”). The LEV Loan
                                                      10
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                 Desc
                              Main Document    Page 18 of 34

 1   was secured by a first-position Deed of Trust on the RV Property (the “LEV Deed of Trust”) which

 2   was recorded on August 7, 2018.

 3          38.     In consideration for releasing his Deeds of Trust against the RV Property,

 4   LEIZEROVITZ received, among other things, an unsecured Promissory Note from RV in the

 5   amount of $400,000 (the “Unsecured Note”) and a Promissory Note (the “Secured Note”) which

 6   was secured by a Deed of Trust against the RV Property in the amount of $500,000 (the “RV Deed

 7   of Trust”).

 8          39.     In February 2019, RV agreed that the Unsecured Note would be secured by the RV

 9   Deed of Trust as an extension of credit. Additionally, LEIZEROVITZ agreed to provide RV with a

10   further loan of $50,000 as an extension of the loan secured by the RV Deed of Trust. The total

11   amount secured by the RV Deed of Trust was therefore $950,000. The RV Deed of Trust was

12   recorded on February 7, 2019 and constituted a third-position lien on the RV Property.

13          40.     On June 17, 2019, LEV declared the LEV Loan to be in default. The Notice of

14   Default was prepared by the RPT PARTIES as the successor Trustee for the LEV Deed of Trust and

15   recorded on June 19, 2019. The Notice of Default declared that the amount due on the LEV Loan

16   was $2,450,244.27. The asserted amount of the default was disputed by RV.

17          41.     LEV recorded a Notice of Sale in connection with its foreclosure on the RV Property

18   on September 19, 2019. The sale was set for October 15, 2018.

19          42.     Although LEV ultimately reduced its payoff demand for its loan, RV continued to

20   dispute the amount demanded by LEV and brought a legal action in the Riverside Superior Court

21   seeking a restraining order and preliminary injunction to prevent LEV from completing the

22   foreclosure with the excessive payoff demand (GA&TV Inc. v. Lev Investments, LLC, Case Number

23   RIC 1905065) (the “Riverside Acton”). The Riverside Court granted the restraining order on

24   October 10, 2019. By stipulation of the parties, the hearing on the preliminary injunction was heard

25   on November 6, 2019. Although the Riverside Court agreed that the Notice of Default and the

26   original demand by LEV was excessive, the Court denied the preliminary injunction sought by RV.

27   Nonetheless, the Riverside Court specifically stated that the foreclosure sale would need to be based

28   upon LEV’s reduced demand.
                                                      11
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                               Main Document    Page 19 of 34

 1           43.    The expiration of the temporary retraining order and the Court’s denial of the

 2   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

 3   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

 4   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

 5   Here, there was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the

 6   earliest date that LEV could proceed with its foreclosure sale of the RV Property was November 13,

 7   2019.

 8           44.    LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

 9   junior lien holder. LEIZEROVITZ was interested in the foreclosure and in possibly acquiring the

10   RV Property at the foreclosure sale in order to protect his financial interest in the property by virtue

11   of the RV Deed of Trust. However, on or about November 12, 2019, LEIZEROVITZ learned that

12   the RPT PARTIES conducted the foreclosure for LEV on November 7, 2019. The sale was

13   therefore in violation of Civil Code 2924g(d) and LEIZEROVITZ was denied the opportunity to

14   attend the foreclosure and prospectively purchase the RV Property.

15           45.    Furthermore, the Trustee’s Deed from LEV’s foreclosure on the RV Property

16   indicates that the foreclosure proceeded based upon an unpaid debt of $2,570,949.36 and that the

17   amount paid by LEV as a credit bid was $2,500,000.00. This amount appears to be in excess of the

18   amount that the Riverside Court ruled was appropriate so that the foreclosure was in violation of

19   this Court’s Order. In this regard, it is questionable that LEV could have submitted a credit bid for

20   $2,500,000 since that appears to be more than the Riverside Court determined was owed on the

21   loan.

22           46.    Cross-Complainants are informed and believe and thereon allege that RV demanded

23   that the improper foreclosure sale of the RV Property be set aside. However, Cross-Defendants

24   have failed to cancel the Trustee’s Deed or confirm RV’s title to the Property which would restore

25   the RV Deed of Trust and LEIZEROVITZ’s secured interest in the property. As a result,

26   LEIZEROVITZ has lost his security interest in the RV Property which devalues his loans to RV and

27   denies him the opportunity to foreclose on the RV Property if the loans are not repaid.

28   //
                                                        12
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK            Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                                  Main Document    Page 20 of 34

 1                                         SIXTH CAUSE OF ACTION

 2                         (By LEIZEROVITZ for Quiet Title against the LEV PARTIES)

 3               47.    Cross-Complainants incorporate here by reference all of the allegations set forth in

 4   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

 5               48.    The foreclosure sale of the RV Property was in violation of law and void based upon

 6   the failure of consideration. The foreclosure was thus ineffective to divest RV of title to the RV

 7   Property and extinguish the RV Deed of Trust.

 8               49.    Cross-Defendants claim and assert that LEV is the owner of the RV Property and that

 9   the RV Deed of Trust was extinguished pursuant to the improper and unlawful foreclosure sale.

10   Cross-Defendants’ claim of title to the RV Property is adverse to the claim of LEIZEROVITZ that

11   the RV Deed of Trust remains a valid encumbrance of title to the property.

12               50.    LEIZEROVITZ seeks to quiet title as of November 7, 2019 (the date of the unlawful

13   foreclosure) as to the RV Deed of Trust as a valid and existing encumbrance of title to the RV

14   Property free and clear of any liens Cross-Defendants caused to become attached to the property

15   since that date.

16               51.    LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

17   of trial.

18                                       SEVENTH CAUSE OF ACTION

19                               (By LEIZEROVITZ for Cancellation of Instruments

20                      against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

21               52.    Cross-Complainants incorporate here by reference all of the allegations set forth in

22   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

23               53.    The RPT PARTIES’ foreclosure sale of the RV Property was in violation of law and

24   void based upon the failure of consideration. The RPT PARTIES therefore did not have legal

25   authority to execute the Trustee’s Deed purported conveying title to the RV Property to LEV and the

26   Trustee’s Deed is a void instrument.

27               54.    LEIZEROVITZ has and will sustain serious injury and pecuniary loss based upon

28   LEV’s claims of title to the RV Property pursuant to the invalid Trustee’s Deed. Among other
                                                     13
                                                CROSS-COMPLAINT
 Case 1:20-ap-01065-VK           Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                Desc
                                 Main Document    Page 21 of 34

 1   things, LEIZEROVITZ has lost security for loans totaling $950,000 in principal. The Court should

 2   therefore declare that the Trustee’s Deed is canceled and of no force and effect.

 3               55.   LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

 4   of trial.

 5                                       EIGHTH CAUSE OF ACTION

 6                                (By LEIZEROVITZ for Wrongful Foreclosure

 7                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

 8               56.   Cross-Complainants incorporate here by reference all of the allegations set forth in

 9   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

10               57.   As describe herein, Cross-Defendants caused an illegal foreclosure sale of the RV

11   Property. The foreclosure was in violation of Civil Code 2924g(d) and this Court’s specific order.

12   The sale and the resulting Trustee’s Deed are therefore void.

13               58.   LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

14   junior lien holder. LEIZEROVITZ was interested in possibly acquiring the RV Property at the

15   foreclosure sale in order to protect his financial interest in the property by virtue of the RV Deed of

16   Trust. However, LEIZEROVITZ was preempting from monitoring the foreclosure and

17   prospectively acquiring the RV Property by Cross-Defendants’ action in surreptitiously proceeding

18   with the trustee’s sale before it was legal to do so.

19               59.   LEIZEROVITZ has been substantially damaged based upon the loss of the RV

20   Property as security for his loans. Without the RV Property as security, LEIZEROVITZ expects to

21   have difficulty in obtaining repayment and his damages could be in excess of $1,000,000.

22               60.   Even if the Court restores RV’s title to the property and LEIZEROVITZ’s Deed of

23   Trust, LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time of trial.

24                                        NINTH CAUSE OF ACTION

25                           (By LEIZEROVITZ for Declaratory and Injunctive Relief

26                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

27               61.   Cross-Complainants incorporate here by reference all of the allegations set forth in

28   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.
                                                     14
                                               CROSS-COMPLAINT
 Case 1:20-ap-01065-VK           Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13              Desc
                                 Main Document    Page 22 of 34

 1           62.     A current dispute exists between the parties as to the invalidity of LEV’s foreclosure

 2   on the RV Property and whether LEIZEROVITZ’s Deed of Trust was extinguished.

 3   LEIZEROVITZ contends that Cross-Defendants’ non-judicial foreclosure sale of the RV Property is

 4   void and that the RV Deed of Trust remains a valid encumbrance of the RV Property. Cross-

 5   Defendants deny and dispute these contentions. LEIZEROVITZ therefore seeks a judicial

 6   determination of this controversy which is necessary and appropriate to determine ownership of the

 7   RV Property and prevent Cross-Defendants from depriving LEIZEROVITZ of security for his loans

 8   to RV and its affiliates.

 9           63.     LEIZEROVITZ is informed and believes and thereon alleges that Cross-Defendants

10   plan to encumber, hypothecate, transfer, and/or sell the RV Property. Such action will potentially

11   prevent LEIZEROVITZ from obtaining the relief sought through this action and cause irreparable

12   damage to LEIZEROVITZ. LEIZEROVITZ is owed over $1,000,000 that is supposed to be secured

13   by the RV Property. The Court should therefore issue a temporary restraining order and preliminary

14   injunction enjoining Cross-Defendants from encumbering, hypothecating, transferring, and/or

15   selling the RV Property during the pendency of this action as well as a permanent injunction once

16   the parties’ rights are determined by the Court.

17                                                 PRAYER

18           WHEREFORE, Cross-Complainants pray for judgment against Cross-Defendants, and each

19   of them, as follows:

20   ON THE FIRST CAUSE OF ACTION:

21           1.      For compensatory damages of $600,000.00, according to proof;

22   ON THE SECOND CAUSE OF ACTION:

23           2.      For compensatory damages of $600,000.00, according to proof;

24           3.      For punitive damages;

25   ON THE THIRD CAUSE OF ACTION:

26           4.      For compensatory damages of $300,000.00, according to proof;

27           5.      For punitive damages;

28   //
                                                        15
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                               Main Document    Page 23 of 34

 1   ON THE FOURTH OF ACTION:

 2          6.      For an order that Cross-Defendants indemnify Cross-Complainants for any cost and

 3   expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement or

 4   judgment with respect to those claims that detrimentally impact Cross-Complainants;

 5   ON THE FIFTH CAUSE OF ACTION:

 6          7.      For a judicial determination and declaration that: (a) Cross-Complainants have no

 7   responsibility to satisfy the judgment against FEYGENBERG; (b) SENSIBLE is entitled to payment

 8   of all principal, interest and any other fees and charges on the loan it holds that is secured by the

 9   Property without setoff for the judgment against FEYGENBERG; (c) Cross-Defendants are solely

10   responsible for any and all costs and liabilities arising from the Secret Loans; and (d) Cross-

11   Complainants are entitled to indemnity from Cross-Defendants for the claims asserted by the third

12   parties based upon the Secret Loans, including the attorneys fees and costs incurred by Cross-

13   Complainants in defending any action related thereto;

14   ON THE SIXTH CAUSE OF ACTION:

15          8.      For a judgment quieting LEIZEROVITZ’S Deed of Trust to the RV Property senior

16   to any liens created by LEV since November 7, 2019;

17          9.      For incidental damages subject to proof at the time of trial;

18   ON THE SEVENTH CAUSE OF ACTION:

19          10.     For cancellation of the Trustee’s Deed purporting to convey title to the RV Property

20   to LEV;

21          11.     For incidental damages subject to proof at the time of trial;

22   ON THE EIGHTH CAUSE OF ACTION:

23          12.     For compensatory damages of $1,000,000.00, according to proof;

24   ON THE NINTH CAUSE OF ACTION:

25          13.     For a permanent injunction enjoining Cross-Defendants from encumbering,

26   hypothecating, transferring, and/or selling the RV Property;

27          14.     For a temporary restraining order and preliminary injunction enjoining Cross-

28   Defendants from encumbering, hypothecating, transferring, and/or selling the RV Property during
                                                   16
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13             Desc
                              Main Document    Page 24 of 34

 1   the pendency of this action;

 2   ON ALL CAUSES OF ACTION:

 3          15.     For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

 4          16.     For costs of suit; and

 5          17.     For such further relief as the Court deems just and proper.

 6

 7   DATED: March 20, 2020.                       BURGEE & ABRAMOFF P.C.

 8
                                                  By:     /s/ John G. Burgee
 9                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
10                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSULTING AND
11                                                MANAGEMENT, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                 Desc
                              Main Document    Page 25 of 34

 1                                          PROOF OF SERVICE

 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
              On March 20, 2020, I served the foregoing document described as: CROSS-COMPLAINT
 6   OF RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ AND SENSIBLE CONSULTING AND
     MANAGEMENT, INC. FOR DAMAGES AND EQUITABLE RELIEF on the interested parties in
 7   this action:

 8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
            follows:
 9
            James R. Felton, Esq.
10          G&B Law, LLP
            16000 Ventura Blvd., Suite 1000
11          Encino, California 91436-2730
            E: jfelton@gblawllp.com
12          Fax: 818-986-6534

13   [X]    BY MAIL

14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                   processing correspondence for mailing. Under that practice it would be deposited
15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                   Woodland Hills, California in the ordinary course of business. I am aware that on
16                 motion of the party served, service is presumed invalid if postal cancellation date or
                   postage meter date is more than one day after date of deposit for mailing in affidavit.
17
     [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
18          addressee.

19
            Executed March 20, 2020, at Woodland Hills, California.
20
     /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
21                  above is true and correct.

22
       John Burgee                                      /s/ John G. Burgee
23   Type or Print Name                               Signature

24

25

26

27

28
                                                      18
                                            CROSS-COMPLAINT
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document    Page 26 of 34


  1
  2
  3                                    EXHIBIT 2
  4
  5                 DECLARATION OF NON-MONETARY INTEREST
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            6
     Case 1:20-ap-01065-VK        Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13     Desc
                                  Main Document    Page 27 of 34


 1   Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
 2
     4929 Wilshire Boulevard, Suite 702
 3   Los Angeles, California 90010
     Telephone: (310) 552-6921
 4   Facsimile:    (323) 421-9397
 5
     Attorney for Real Property Trustee, Inc.
 6   and Mike Kemel
 7

 8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )   Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )   DECLARATION OF NON-MONETARY
13                                            )
                                              )   STATUS OF DEFENDANTS REAL
14         vs.                                )   PROPERTY TRUSTEE, INC. AND MIKE
                                              )   KEMEL
15   RUVIN FEYGENBERG; MICHAEL                )
     LEIZEROVITZ; SENSIBLE CONSULTING ))          Place:        Dept. A
16
     AND MANAGEMENT, INC.; MING ZHU, )            Judge:        Hon. Huey P. Cotton
17   LLC; and DOES 1 through 100, inclusive,  )
                                              )
18                Defendants.                 )   Complaint Filed:    June 20, 2019
                                              )
     _____________________________________ )      Trial Date:         Not set
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )

                                          -1-
       DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                    AND MIKE KEMEL
     Case 1:20-ap-01065-VK         Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                    Desc
                                   Main Document    Page 28 of 34


 1          TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2   RECORD:
 3          NOTICE IS HEREBY GIVEN THAT Defendants Real Property Trustee, Inc. and Mike
 4   Kemel, hereinafter collectively Defendants, hereby submit the attached Declaration of Trustee’s
 5   Non-Monetary status pursuant to California Civil Code § 2924l.
 6          California Civil Code § 2924l(a) provides in pertinent part that:
 7          In the event that a trustee under a deed of trust is named in an action or proceeding
            in which that deed of trust is the subject, and in the event that the trustee maintains
 8
            a reasonable belief that it has been named in the action or proceeding solely in its
 9          capacity as trustee, and not arising out of any wrongful acts or omissions on its part
            in the performance of its duties as trustee, then, at any time, the trustee may file a
10          declaration of nonmonetary status.
11
            California Civil Code § 2924l(a).

12
            Defendants believe that they have been named in this case solely in their capacity as
13
     Trustee under the Deed of Trust dated July 31, 2018 executed by Abraham Gottlieb, Managing
14
     Member of Coachella Vineyard Luxury RV Park LLC, a California Limited Liability
15
     Company, Trustor, North American Title Company, a California Corporation, Trustee, Lev
16
     Investments, LLC, a California Limited Liability Company, Beneficiary/Lender, and
17
     recorded as Instrument No. 2018-0317977 on August 7, 2018, in book ___, page ____, of
18
     Official Records in the County Recorder’s office of Riverside County, California, as described in
19
     said deed of trust, against the vacant land in Coachella, California, 92236, APN: 697-330-002-4.
20

21
                                                           Respectfully submitted,
22
     Dated: May 8, 2020                                    BEVERLY LAW
23

24
                                                          By
25                                                             Michael Shemtoub, Esq.
26
                                                               Attorney for Real Property Trustee, Inc.
                                                               and Mike Kemel
27

28




                                          -2-
       DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                    AND MIKE KEMEL
     Case 1:20-ap-01065-VK            Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                  Desc
                                      Main Document    Page 29 of 34


 1                                  DECLARATION OF MIKE KEMEL
 2            I, Mike Kemel, declare as follows:
 3   1.       I am the principal of Real Property Trustee, Inc., hereinafter RPT, and the Defendant in
 4            this case and as such have personal knowledge of the facts contained herein and if called
 5            as a witness, I could and would competently testify thereto.
 6   2.       I submit this declaration pursuant to California Civil Code § 2924l.
 7   3.       RPT was the substitute/successor trustee under the Deed of Trust dated July 31, 2018
 8            executed by Abraham Gottlieb, Managing Member of Coachella Vineyard Luxury
 9            RV Park LLC, a California Limited Liability Company, Trustor, North American
10            Title Company, a California Corporation, Trustee, Lev Investments, LLC, a
11            California Limited Liability Company, Beneficiary/Lender, and recorded as Instrument
12            No. 2018-0317977 on August 7, 2018, in book ___, page ____, of Official Records in the
13            County Recorder’s office of Riverside County, California, as described in said deed of
14            trust, hereinafter trust deed. That trust deed is the subject of this action.
15   4.       At all relevant times, I was the trustee sale officer acting on behalf of RPT under the trust
16            deed.
17   5.       RPT and I maintain a reasonable belief that we have been named as defendants in this
18            case solely in our capacity as a trustee under that trust deed. Furthermore, it is our
19            reasonable belief that we have not been named as defendants because of any acts or
20            omissions on our part in the performance of our duties as trustee.
21   6.       The basis for our belief is the language of the Cross-Complaint ¶ 40.
22   7.       We agree to be bound by whatever order or non-monetary judgment is issued by the
23            Court regarding the trust deed.
24
              Executed this 8th day of May, 2020 at Los Angeles, California.
25
              I declare under penalty of perjury under the laws of the State of California, that the
26
     foregoing is true and correct.
27

28                                                            /s/
                                                                    Mike Kemel

                                             -3-
          DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                       AND MIKE KEMEL
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document    Page 30 of 34
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document    Page 31 of 34


  1
  2
  3                                    EXHIBIT 3
  4
  5               SUPERIOR COURT M INUTE ORDER OF MAY 22, 2020
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            7
Case 1:20-ap-01065-VK          Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13                 Desc
                               Main Document    Page 32 of 34
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department U

19VECV00878                                                                            May 22, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           2:47 PM


Judge: Honorable Theresa M. Traber                  CSR: None
Judicial Assistant: R. Duron                        ERM: None
Courtroom Assistant: E. Vince Cruz                  Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Non-Appearance Case Review

On May 8, 2020, Cross-Defendants REAL PROPERTY TRUSTEE, INC. and MIKE KEMEL
filed a declaration of non-monetary status pursuant to California Civil Code section 2924l,
declaring their “reasonable belief that [they had] been named in the action or proceeding solely
in [their] capacity as trustee, and not arising out of any wrongful acts or omissions on [their] part
in the performance of [their] duties as trustee.” (Cal. Civil Code section 2924l(a).) In response,
Defendants and Cross-complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ and
SENSIBLE CONSULTING AND MANAGEMENT, INC. timely filed on May 15, 2020 an
objection to Cross-Defendants’ declaration pursuant to subdivision (c) of section 2924l. The
Court finds that the objection is timely filed and in proper format and, thus, pursuant to
subdivision (e) of section 2924l, Cross-defendants are required to participate in the ongoing
action. Pursuant to section 2924l(f) and Code of Civil Procedure section 1013(a), Cross-
defendants have until June 19, 2020 to file an answer or other responsive pleading to the cross-
complaint.

Defendants are order to provide notice of the Court’s ruling.

Certificate of Mailing is attached.




                                           Minute Order                                  Page 1 of 1
Case 1:20-ap-01065-VK   Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                        Main Document    Page 33 of 34




                                              MEMORANDUM IN SUPPORT OF
Case 1:20-ap-01065-VK           Doc 10 Filed 07/17/20 Entered 07/17/20 21:33:13   Desc
                                Main Document    Page 34 of 34



               ADDITIONAL PARTIES SERVED BY UNITED STATES MAIL
                              In re: Lev Investments, LLC
                       Lev Investments, LLC v. Feygenberg, et al.
                                Case 1:20-ap-01065-VK


Lev Investments, LLC
13854 Albers Street
Sherman Oaks, CA 91401-5811

David B. Golubchik, Esq.
Levene, Neale, Bender, Yoo & Brill L.L.P.
10250 Constellation Blvd., Suite 1700
 Los Angeles, CA 90067

Mike Kemel
9107 Wilshire Blvd., Suite 450
Beverly Hills CA 90210

Real Property Trustee, Inc.
C/o Registered Agents Inc.
1267 Willis Street, Suite 200
Redding, CA 96001
